                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                              CHARLESTON DIVISION

 Walter Corey Gordon,                      )     Civil Action No.: 2:17-02280-MGL
                                           )
                                Plaintiff, )
                                           )
                     v.                    )                 OPINION AND ORDER
                                           )
 Nancy A. Berryhill,                       )
 Acting Commissioner of Social Security, )
                                           )
                             Defendant. )
    ______________________________ )

       This matter is before the Court for review of the Report and Recommendation

(Report) of United States Magistrate Judge Mary Gordon Baker, made in accordance with

28 U.S.C. § 636(b)(1)(B) and Local Civil Rule 73.02 for the District of South Carolina.

Plaintiff Walter Corey Gordon, (Gordon), brought this action seeking judicial review of the

final decision of the Commissioner of Social Security (Commissioner) denying Gordon’s

claim for Disability Insurance Benefits and Supplemental Security Income.

        On January 28, 2019, the Magistrate Judge issued a Report in which she

recommended the Commissioner’s decision be reversed and remanded for further

administrative proceedings. ECF No. 25. Gordon filed no objections to the Report. On

February 11, 2019, the Commissioner filed “Defendant’s Notice of Not Filing Objections to

the Report and Recommendation of the Magistrate Judge.” ECF No. 26.

       The Magistrate Judge makes only a recommendation to this Court.                The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the court. Mathews v. Weber, 423 U.S. 261 (1976). The Court

is charged with making a de novo determination of those portions of the Report to which
specific objection is made, and the Court may accept, reject, or modify, in whole or in part,

the recommendation of the Magistrate Judge, or recommit the matter to her with

instructions. 28 U.S.C. § 636(b)(1). In the absence of a timely filed objection, a district

court need not conduct a de novo review, but instead must “only satisfy itself that there is

no clear error on the face of the record in order to accept the recommendation.” Diamond

v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir.2005).

       The Court has carefully reviewed the record and concurs in the recommendation of

the Magistrate Judge.     The Court adopts the Report and incorporates it herein by

reference. The decision of the Commissioner to deny benefits is REVERSED and the

action is REMANDED for further administrative action consistent with this order and the

Report.

       IT IS SO ORDERED.

                                                  s/ Mary G. Lewis
                                                  MARY GEIGER LEWIS
                                                  UNITED STATES DISTRICT JUDGE


February 14, 2019
Columbia, South Carolina
